UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [x]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (D) OF THE SECURITIES AND EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2015 or [_]TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (D) OF THE SECURITIES AND EXCHANGE ACT OF 1934 For the transition period from to MARATHON PATENT GROUP, INC. (Exact Name of Registrant as Specified in Charter) Nevada 333-171214 01-0949984 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 11100 Santa Monica Blvd., Ste. 380 Los Angeles, CA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 703-232-1701 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [x]No [_] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [x] No [_] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [_] Accelerated filer [_] Non-accelerated filer (Do not check if smaller reporting company) [_] Smaller reporting company [x] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes[_] No[x] Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date.14,323,809 sharesof common stock are issued and outstanding as of August 11, 2015. TABLE OF CONTENTS Page No. PART I. - FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets 1 Consolidated Statements ofOperations (unaudited) 2 Consolidated Statements of Cash Flows (unaudited) 3 Notes to Unaudited Consolidated Financial Statements 4 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 25 Item 3. Quantitative and Qualitative Disclosures About Market Risk 34 Item 4. Controls and Procedures 35 PART II – OTHER INFORMATION Item 1. Legal Proceedings 35 Item 1A Risk Factors 35 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 35 Item 3. Defaults upon Senior Securities 35 Item 4. Mine Safety Disclosures 35 Item 5. Other Information 35 Item 6. Exhibits 36 OTHER PERTINENT INFORMATION Unless specifically set forth to the contrary, “Marathon Patent Group, Inc.,” “we,” “us,” “our” and similar terms refer to Marathon Patent Group, Inc., a Nevada corporation, and subsidiaries. -i- Table of Contents Item 1. Financial Statements MARATHON PATENT GROUP, INC. AND SUBSIDIARIES CONSOLIDATEDBALANCE SHEETS June 30, 2015 December 31, 2014 (Unaudited) ASSETS Current assets: Cash $ $ Accounts receivable - net of allowance for bad debt of $0 and $0 for June 30, 2015 and December 31, 2014 Bonds posted with courts Prepaid expenses and other current assets Total current assets Other assets: Property and equipment, net of accumulated depreciation of $40,385 and $16,135 for June 30, 2015 and December 31, 2014 Intangible assets, net of accumulated amortization of $12,043,560 and $6,550,528 for June 30, 2015 and December 31, 2014 Deferred tax assets Goodwill Total other assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable and accrued expenses $ $ Clouding IP earn out - current portion Notes payable, net of discounts and loan fees of $676,182 and $82,010 for 6/30/15 and 12/31/14 Total current liabilities Long-term liabilities Notes payable, net of discount and loan fees of $1,804,517 and $64,925, for 6/30/15 and 12/31/14 Other non current liability - Deferred tax liability Revenue sharing liability - Clouding IP earn out Total long-term liabilities Total liabilities Stockholders' equity: Preferred stock Series B, $.0001 par value, 50,000,000 shares authorized: 982,000 and 932,000 issued and outstanding at June 30, 2015 and December 31, 2014 98 93 Common stock, $.0001 par value, 200,000,000 shares authorized: 14,024,837 and 13,791,460 issued and outstanding at June 30, 2015 and December 31,2014 Additional paid-in capital Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part to these unaudited consolidated financial statements. -1- Table of Contents MARATHON PATENT GROUP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OFOPERATIONS For the three months ended For the three months ended For the six months ended For the six months ended June 30, 2015 June 30, 2014 June 30, 2015 June 30, 2014 (Unaudited) (Unaudited) (Unaudited) (Unaudited) Revenue $ Expenses Cost of revenues Amortization of patents and website Compensation and related taxes Consulting fees Professional fees General and administrative Patent impairment - - Total operating expenses Operating loss ) Other income (expenses) Foreign exchange gain/(loss) - ) - Change in fair value adjustment of Clouding IP earn out - - Other income ) ) Interest income - 2 Interest expense ) Total other income ) ) ) Loss before provision for income taxes ) Income tax benefit - - Net loss ) Deemed dividends related to beneficial conversion feature of Series A preferred stock - ) - ) Net loss attributable to common shareholders $ ) $ ) $ ) $ ) Loss per common share, basic and diluted: $ ) $ ) $ ) $ ) WEIGHTED AVERAGE COMMON SHARES OUTSTANDING - Basic and Diluted Other comprehensive income, net of tax: Foreign currency translation adjustments $ $
